UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (32.5%) (a) Shares Value Basic materials (2.1%) Airgas, Inc. 147 $15,598 Anhui Conch Cement Co., Ltd. (China) 13,000 49,240 Axalta Coating Systems, Ltd. (NON) 160 4,419 Bemis Co., Inc. 281 13,013 Braskem SA (Brazil) 10,400 35,845 China Lesso Group Holdings, Ltd. (China) 37,000 21,864 China Resources Cement Holdings, Ltd. (China) 70,000 39,507 China Singyes Solar Technologies Holdings, Ltd. (China) 23,000 31,410 E.I. du Pont de Nemours & Co. 1,031 73,686 Huabao International Holdings, Ltd. (China) 51,000 37,890 International Flavors & Fragrances, Inc. 173 20,310 Koza Altin Isletmeleri AS (Turkey) 1,818 19,742 Newmont Mining Corp. 1,257 27,289 Royal Gold, Inc. 192 12,117 Sappi, Ltd. (South Africa) (NON) 5,418 21,854 SBA Communications Corp. Class A (NON) 360 42,156 Sherwin-Williams Co. (The) 224 63,728 Sibanye Gold, Ltd. (South Africa) 21,597 45,906 Capital goods (1.7%) Avery Dennison Corp. 259 13,704 Ball Corp. 373 26,349 China Railway Group, Ltd. (China) 56,000 57,127 General Dynamics Corp. 695 94,332 Lockheed Martin Corp. 483 98,030 Raytheon Co. 672 73,416 Rockwell Collins, Inc. 370 35,724 Stericycle, Inc. (NON) 142 19,941 TransDigm Group, Inc. 135 29,527 Waste Management, Inc. 680 36,876 Communication services (0.8%) America Movil SAB de CV ADR Class L (Mexico) 1,381 28,255 China Mobile, Ltd. (China) 4,500 58,657 SK Telecom Co., Ltd. (South Korea) 176 43,324 Verizon Communications, Inc. 1,862 90,549 Conglomerates (1.2%) Danaher Corp. 1,066 90,503 Marubeni Corp. (Japan) 14,100 81,579 Mitsubishi Corp. (Japan) 5,200 104,828 Mitsui & Co., Ltd. (Japan) 4,300 57,769 Consumer cyclicals (3.5%) Automatic Data Processing, Inc. 755 64,658 AutoZone, Inc. (NON) 91 62,077 Clorox Co. (The) 185 20,422 Discovery Communications, Inc. Class C (NON) 642 18,923 Dollar General Corp. (NON) 859 64,751 Dollar Tree, Inc. (NON) 576 46,740 FactSet Research Systems, Inc. 90 14,328 FF Group (Greece) 1,185 35,289 GOME Electrical Appliances Holding, Ltd. (China) 168,000 24,245 Harley-Davidson, Inc. 590 35,837 Interpublic Group of Cos., Inc. (The) 1,145 25,327 Kohl's Corp. 185 14,476 Lear Corp. 45 4,987 LF Corp. (South Korea) 397 11,339 Madison Square Garden Co. (The) Class A (NON) 172 14,560 NIKE, Inc. Class B 41 4,114 Omnicom Group, Inc. 538 41,953 OPAP SA (Greece) 2,840 26,629 Ralph Lauren Corp. 161 21,172 Scripps Networks Interactive Class A 295 20,225 Target Corp. 1,318 108,168 Tata Motors, Ltd. ADR (India) 1,050 47,313 Tongaat Hulett, Ltd. (South Africa) 993 11,010 UMW Holdings Bhd (Malaysia) 2,800 8,189 Vantiv, Inc. Class A (NON) 359 13,534 VF Corp. 709 53,395 Via Varejo S/A (Units) (Brazil) (NON) 3,298 16,937 Wal-Mart Stores, Inc. 407 33,476 Walt Disney Co. (The) 888 93,142 Consumer staples (3.5%) Altria Group, Inc. 2,137 106,893 Amorepacific Group (South Korea) 39 52,655 Bunge, Ltd. 350 28,826 Chipotle Mexican Grill, Inc. (NON) 12 7,806 Church & Dwight Co., Inc. 217 18,536 Colgate-Palmolive Co. 1,122 77,799 Costco Wholesale Corp. 739 111,955 Daesang Corp. (South Korea) 1,064 40,199 Dr. Pepper Snapple Group, Inc. 505 39,632 Gruma SAB de CV Class B (Mexico) 3,463 44,064 Indofood Sukses Makmur Tbk PT (Indonesia) 59,200 33,671 JBS SA (Brazil) 2,099 9,339 Lotte Food Co., Ltd. (South Korea) 55 34,820 McDonald's Corp. 1,188 115,759 Philip Morris International, Inc. 462 34,802 Pinnacle Foods, Inc. 146 5,958 Procter & Gamble Co. (The) 886 72,599 Reynolds American, Inc. 666 45,894 Sao Martinho SA (Brazil) 2,198 26,652 Sumitomo Corp. (Japan) 5,000 53,538 Tupperware Brands Corp. 139 9,594 Energy (1.6%) Bangchak Petroleum PCL (The) (Thailand) 26,700 26,462 Exxon Mobil Corp. 2,198 186,830 HollyFrontier Corp. 543 21,867 Lukoil OAO ADR (Russia) 512 23,641 National Oilwell Varco, Inc. 1,029 51,440 Spectra Energy Corp. 1,856 67,132 Tambang Batubara Bukit Asam Persero Tbk PT (Indonesia) 31,900 26,138 Tupras Turkiye Petrol Rafinerileri AS (Turkey) 1,260 29,863 Financials (6.6%) Agricultural Bank of China, Ltd. (China) 73,000 36,169 Alexandria Real Estate Equities, Inc. (R) 137 13,431 American Campus Communities, Inc. (R) 293 12,561 American Capital Agency Corp. (R) 996 21,245 Axis Capital Holdings, Ltd. 244 12,586 Banco Bradesco SA ADR (Brazil) 6,550 60,780 Banco do Brasil SA (Brazil) 5,798 41,620 Bank Negara Indonesia Persero Tbk PT (Indonesia) 89,000 49,117 BB&T Corp. 1,586 61,838 Berkshire Hathaway, Inc. Class B (NON) 958 138,259 Brixmor Property Group, Inc. (R) 151 4,009 Capital One Financial Corp. 1,231 97,027 China Construction Bank Corp. (China) 17,000 14,127 China Merchants Bank Co., Ltd. (China) 22,000 53,783 Chongqing Rural Commercial Bank Co., Ltd. (China) 61,000 39,444 Chubb Corp. (The) 173 17,490 Cullen/Frost Bankers, Inc. 143 9,878 Everest Re Group, Ltd. 100 17,400 Gentera SAB de CV (Mexico) (NON) 4,631 8,300 HCP, Inc. (R) 1,031 44,550 Health Care REIT, Inc. (R) 499 38,603 Industrial & Commercial Bank of China, Ltd. (China) 15,000 11,073 Itau Unibanco Holding SA ADR (Preference) (Brazil) 6,586 72,841 King's Town Bank Co., Ltd. (Taiwan) 21,000 20,089 Liberty Holdings, Ltd. (South Africa) 3,585 49,618 MMI Holdings, Ltd. (South Africa) 18,098 48,973 NASDAQ OMX Group, Inc. (The) 74 3,770 Nedbank Group, Ltd. (South Africa) 2,334 45,678 Northern Trust Corp. 403 28,069 PartnerRe, Ltd. 125 14,291 PNC Financial Services Group, Inc. 912 85,035 Porto Seguro SA (Brazil) 2,499 27,992 Public Storage (R) 204 40,217 Quality Houses PCL (Thailand) 375,600 43,631 RenaissanceRe Holdings, Ltd. 110 10,970 RMB Holdings, Ltd. (South Africa) 2,438 14,020 Spirit Realty Capital, Inc. (R) 1,107 13,373 Starwood Property Trust, Inc. (R) 619 15,042 Supalai PCL (Thailand) 22,400 14,800 Synchrony Financial (NON) 362 10,987 Taishin Financial Holding Co., Ltd. (Taiwan) 93,000 39,444 Taubman Centers, Inc. (R) 149 11,492 Travelers Cos., Inc. (The) 735 79,476 Turkiye Is Bankasi Class C (Turkey) 4,912 11,069 Turkiye Sinai Kalkinma Bankasi AS (Turkey) 18,547 14,187 Visa, Inc. Class A 1,672 109,366 Wells Fargo & Co. 2,959 160,970 XL Group PLC 765 28,152 Health care (3.3%) Abbott Laboratories 1,869 86,591 AmerisourceBergen Corp. 630 71,612 C.R. Bard, Inc. 181 30,290 Cardinal Health, Inc. 295 26,630 DaVita HealthCare Partners, Inc. (NON) 469 38,120 Edwards Lifesciences Corp. (NON) 294 41,883 Eli Lilly & Co. 1,472 106,941 Johnson & Johnson 1,630 163,978 Mednax, Inc. (NON) 225 16,315 Merck & Co., Inc. 2,198 126,341 Netcare, Ltd. (South Africa) 13,452 46,254 Pfizer, Inc. 4,232 147,231 Technology (5.5%) Accenture PLC Class A 1,050 98,375 Analog Devices, Inc. 526 33,138 Apple, Inc. 916 113,978 AU Optronics Corp. (Taiwan) 91,000 45,882 Broadcom Corp. Class A 1,486 64,336 Cisco Systems, Inc. 4,576 125,954 Computer Sciences Corp. 397 25,916 eBay, Inc. (NON) 1,954 112,707 EMC Corp. 3,838 98,099 Fidelity National Information Services, Inc. 358 24,365 Fiserv, Inc. (NON) 443 35,174 Gentex Corp. 819 14,988 Innolux Corp. (Taiwan) 93,000 46,348 Intuit, Inc. 632 61,279 King Yuan Electronics Co., Ltd. (Taiwan) 47,000 42,695 L-3 Communications Holdings, Inc. 246 30,944 Linear Technology Corp. 313 14,648 Maxim Integrated Products, Inc. 791 27,535 Microsoft Corp. 213 8,660 Motorola Solutions, Inc. 93 6,200 NetApp, Inc. 876 31,063 NetEase, Inc. ADR (China) 385 40,541 Paychex, Inc. 911 45,199 Samsung Electronics Co., Ltd. (South Korea) 130 168,519 SK Hynix, Inc. (South Korea) (NON) 1,420 58,057 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 5,185 121,744 Tencent Holdings, Ltd. (China) 1,400 26,466 Transportation (1.2%) AirAsia Bhd (Malaysia) 60,700 39,001 CH Robinson Worldwide, Inc. 414 30,313 China Eastern Airlines Corp., Ltd. (China) (NON) 16,000 10,203 Expeditors International of Washington, Inc. 146 7,034 Korea Line Corp. (South Korea) (NON) 1,789 36,536 OHL Mexico SAB de CV (Mexico) (NON) 15,325 28,965 Turk Hava Yollari Anonim Ortakligi (Turkey) (NON) 11,965 39,464 United Parcel Service, Inc. Class B 1,055 102,272 Yangzijiang Shipbuilding Holdings, Ltd. (China) 46,000 42,330 Utilities and power (1.5%) Alliant Energy Corp. 126 7,938 American Electric Power Co., Inc. 925 52,031 American Water Works Co., Inc. 269 14,582 Huadian Power International Corp., Ltd. (China) 54,000 44,939 Huaneng Power International, Inc. (China) 34,000 40,080 Kinder Morgan, Inc. 2,503 105,276 Pinnacle West Capital Corp. 308 19,635 SK Gas, Ltd. (South Korea) 209 16,926 Southern Co. (The) 1,840 81,475 Tauron Polska Energia SA (Poland) 28,790 33,503 Total common stocks (cost $8,342,220) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.9%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (18.9%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, May 1, 2045 $2,000,000 $2,096,016 3 1/2s, TBA, April 1, 2045 2,000,000 2,101,094 3s, TBA, April 1, 2045 1,000,000 1,022,500 Total U.S. government and agency mortgage obligations (cost $5,181,211) MORTGAGE-BACKED SECURITIES (9.9%) (a) Principal amount Value Agency collateralized mortgage obligations (4.3%) Federal Home Loan Mortgage Corporation IFB Ser. 326, Class S1, IO, 5.826s, 2044 $98,629 $24,785 IFB Ser. 317, Class S3, IO, 5.806s, 2043 101,553 26,260 IFB Ser. 325, Class S1, IO, 5.776s, 2044 95,549 23,458 IFB Ser. 326, Class S2, IO, 5.776s, 2044 94,872 23,659 IFB Ser. 308, Class S1, IO, 5.776s, 2043 109,357 28,232 IFB Ser. 314, Class AS, IO, 5.716s, 2043 113,092 28,880 Ser. 4193, Class PI, IO, 4s, 2043 80,249 13,442 Ser. 304, Class C53, IO, 4s, 2032 127,464 20,705 Ser. 303, Class C19, IO, 3 1/2s, 2043 85,345 16,122 Ser. 4121, Class AI, IO, 3 1/2s, 2042 250,495 49,394 Ser. 4097, Class PI, IO, 3 1/2s, 2040 194,472 24,188 Ser. 4134, Class PI, IO, 3s, 2042 304,451 38,169 Ser. 4206, Class IP, IO, 3s, 2041 132,160 15,933 Ser. 304, Class C45, IO, 3s, 2027 95,389 10,120 Federal National Mortgage Association IFB Ser. 12-111, Class JS, IO, 5.926s, 2040 88,940 16,864 IFB Ser. 13-128, Class CS, IO, 5.726s, 2043 100,474 25,120 IFB Ser. 13-101, Class SE, IO, 5.726s, 2043 103,316 27,149 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 47,711 5,847 Ser. 418, Class C24, IO, 4s, 2043 136,704 24,845 Ser. 12-118, Class PI, IO, 4s, 2042 163,318 27,897 Ser. 13-11, Class IP, IO, 4s, 2042 151,850 27,333 Ser. 12-62, Class MI, IO, 4s, 2041 133,115 19,590 Ser. 418, Class C15, IO, 3 1/2s, 2043 121,798 22,656 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 95,987 11,202 Ser. 14-76, IO, 3 1/2s, 2039 243,468 34,094 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 131,067 16,079 Ser. 12-151, Class PI, IO, 3s, 2043 84,068 10,576 Ser. 13-35, Class PI, IO, 3s, 2042 387,807 39,490 Ser. 13-31, Class NI, IO, 3s, 2041 112,617 10,531 Ser. 13-7, Class EI, IO, 3s, 2040 118,501 18,703 Ser. 13-55, Class MI, IO, 3s, 2032 99,349 11,845 Government National Mortgage Association IFB Ser. 11-93, Class SA, IO, 6.484s, 2041 260,316 60,523 Ser. 09-79, Class IC, IO, 6s, 2039 125,371 24,746 IFB Ser. 13-116, Class SA, IO, 5.976s, 2043 72,550 13,574 IFB Ser. 13-129, Class SN, IO, 5.974s, 2043 66,632 11,423 IFB Ser. 13-129, Class CS, IO, 5.974s, 2042 171,024 24,865 IFB Ser. 14-90, Class HS, IO, 5.924s, 2044 99,064 24,350 IFB Ser. 14-32, Class CS, IO, 5.924s, 2044 92,218 18,251 IFB Ser. 12-34, Class SA, IO, 5.874s, 2042 115,383 26,053 Ser. 14-133, Class IP, IO, 5s, 2044 196,043 42,508 Ser. 14-25, Class QI, IO, 5s, 2044 92,420 17,880 Ser. 11-116, Class IB, IO, 5s, 2040 58,396 3,022 Ser. 10-20, Class UI, IO, 5s, 2040 102,972 16,895 Ser. 10-9, Class UI, IO, 5s, 2040 148,581 27,801 Ser. 09-121, Class UI, IO, 5s, 2039 109,530 20,148 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 41,713 7,217 Ser. 14-149, Class IP, IO, 4s, 2044 199,253 32,073 Ser. 13-24, Class PI, IO, 4s, 2042 86,016 14,004 Ser. 12-41, Class IP, IO, 4s, 2041 109,136 19,508 Ser. 14-133, Class AI, IO, 4s, 2036 231,667 32,704 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 107,376 20,050 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 88,728 8,873 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 80,917 9,336 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 76,996 8,400 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 79,011 6,387 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 101,545 6,901 Commercial mortgage-backed securities (3.3%) Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.708s, 2040 25,000 25,842 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.438s, 2039 25,000 25,025 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.768s, 2049 20,000 20,704 FRB Ser. 06-C4, Class B, 5.768s, 2049 25,000 25,099 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 25,000 25,070 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087s, 2042 25,000 24,968 FRB Ser. 05-GG3, Class D, 4.986s, 2042 50,000 49,934 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.821s, 2048 25,000 23,934 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.271s, 2044 76,000 76,944 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 0.84s, 2041 61,301 1,770 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.316s, 2046 18,000 18,740 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562s, 2046 16,000 14,765 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 10,000 10,530 FRB Ser. 06-LDP7, Class B, 5.841s, 2045 20,000 14,135 Ser. 06-LDP8, Class B, 5.52s, 2045 30,000 30,257 FRB Ser. 05-LDP3, Class D, 5.203s, 2042 15,000 15,063 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 20,000 19,970 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.175s, 2051 20,000 19,138 Ser. 13-C13, Class E, 3.986s, 2046 12,000 9,972 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 20,000 20,076 Ser. 06-C6, Class D, 5.502s, 2039 23,000 22,478 FRB Ser. 06-C6, Class C, 5.482s, 2039 20,000 19,600 Merrill Lynch Mortgage Trust FRB Ser. 05-LC1, Class D, 5.42s, 2044 25,000 25,649 FRB Ser. 05-CIP1, Class C, 5.27s, 2038 25,000 23,794 Ser. 04-KEY2, Class D, 5.046s, 2039 25,000 24,973 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 25,000 24,671 FRB Ser. 06-4, Class XC, IO, 0.633s, 2049 1,018,036 8,450 UBS-Barclays Commercial Mortgage Trust 144A Ser. 13-C6, Class E, 3 1/2s, 2046 38,000 30,873 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class C, 5.474s, 2045 20,000 20,079 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 100,000 95,880 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5s, 2044 30,000 28,703 Ser. 12-C7, Class F, 4 1/2s, 2045 100,000 90,990 Ser. 13-C12, Class E, 3 1/2s, 2048 15,000 11,998 Residential mortgage-backed securities (non-agency) (2.3%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 37,292 35,801 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M2, 1.899s, 2034 22,536 19,832 Bear Stearns Asset Backed Securities I Trust FRB Ser. 05-HE5, Class M3, 1.251s, 2035 25,000 20,500 Citigroup Mortgage Loan Trust FRB Ser. 07-WFH2, Class M1, 0.574s, 2037 25,000 20,143 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A1, 1.478s, 2035 9,359 7,721 FRB Ser. 05-38, Class A3, 0.524s, 2035 18,762 16,276 FRB Ser. 05-59, Class 1A1, 0.504s, 2035 19,376 15,743 Countrywide Asset-Backed Certificates Trust Ser. 05-3, Class MF1, 5.293s, 2035 18,391 16,920 Ser. 05-1, Class MF1, 5.29s, 2035 (F) 29,166 28,262 FRB Ser. 05-16, Class MV2, 0.651s, 2036 35,000 26,250 FRB Ser. 06-4, Class 2A3, 0.464s, 2036 40,000 34,758 FRB Ser. 06-BC4, Class 2A3, 0.414s, 2036 40,000 30,700 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 11-2R, Class 2A9, 2.623s, 2036 25,000 22,969 First Franklin Mortgage Loan Trust FRB Ser. 05-FF4, Class M4, 0.824s, 2035 (F) 33,000 24,915 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.364s, 2037 25,147 18,106 MortgageIT Trust FRB Ser. 41761, Class 1M1, 0.614s, 2035 48,105 43,776 Newcastle Mortgage Securities Trust FRB Ser. 06-1, Class M2, 0.544s, 2036 25,000 19,895 RBSSP Resecuritization Trust 144A FRB Ser. 09-12, Class 16A2, 2.568s, 2035 40,000 35,900 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 05-19XS, Class 2A2, 0.514s, 2035 25,534 23,014 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 06-AR4, Class 1A1B, 1.061s, 2046 42,705 36,940 FRB Ser. 04-AR12, Class A2B, 0.648s, 2044 42,972 38,782 FRB Ser. 05-AR11, Class A1B3, 0.574s, 2045 39,711 35,839 FRB Ser. 05-AR9, Class A1B, 0.554s, 2045 42,918 40,294 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 5.031s, 2036 26,608 26,463 Total mortgage-backed securities (cost $2,697,411) COMMODITY LINKED NOTES (5.6%) (a)(CLN) Principal amount Value Citigroup, Inc. sr. notes Ser. G, 1-month USD LIBOR less 0.18%, 2016 (Indexed to the CVICF3F0 Index multiplied by 3) $670,000 $668,819 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the DB Commodity Backwardation Alpha 22 Total Return Index multiplied by 3) (United Kingdom) 79,000 49,580 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 78,000 78,238 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 306,000 326,445 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 202,000 215,797 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light Energy Index Excess Return multiplied by 3) (United Kingdom) 124,000 217,142 Total commodity Linked Notes (cost $1,459,000) INVESTMENT COMPANIES (4.9%) (a) Shares Value Consumer Discretionary Select Sector SPDR Fund 3,149 $236,584 Consumer Staples Select Sector SPDR Fund 4,475 218,112 Health Care Select Sector SPDR Fund 6,382 462,695 Utility Select Sector SPDR Fund 9,682 430,171 Total investment companies (cost $1,286,375) WARRANTS (1.2%) (a) (NON) Expiration date Strike Price Warrants Value Apollo Tyres, Ltd. 144A (India) 8/18/16 $0.00 9,150 $24,600 Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 0.00 2,568 33,271 HCL Technologies, Ltd. 144A (India) 10/22/15 0.00 3,010 47,155 Hindustan Zinc. Ltd. 144A (India) 10/27/17 0.00 14,314 37,088 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 8,880 38,745 Qingdao Haier Co., Ltd. 144A (China) 3/16/17 0.00 8,800 36,664 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 7,879 41,950 Shanghai Automotive Co. 144A (China) 2/3/16 0.00 10,995 44,054 UPL, Ltd. 144A (India) 6/17/16 0.00 3,370 23,810 Total warrants (cost $327,534) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount Value Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) $175,000 $173,250 Total foreign government and agency bonds and notes (cost $166,932) CORPORATE BONDS AND NOTES (0.0%) (a) Principal amount Value Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) $16,000 $9,544 Total corporate bonds and notes (cost $11,782) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.175/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.175 $64,400 $882 (2.0875)/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.0875 32,200 565 (2.685)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.685 53,200 308 1.816/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.816 53,200 66 Barclays Bank PLC (2.1625)/3 month USD-LIBOR-BBA/May-25 May-15/2.1625 53,200 445 (2.31)/3 month USD-LIBOR-BBA/Apr-45 Apr-15/2.31 10,640 353 2.31/3 month USD-LIBOR-BBA/Apr-45 Apr-15/2.31 10,640 125 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 49,700 892 2.172/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.172 32,200 440 1.4015/3 month USD-LIBOR-BBA/May-20 May-15/1.4015 106,400 277 2.043/3 month USD-LIBOR-BBA/May-25 May-15/2.043 26,600 277 (2.13)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.13 53,200 213 1.294/3 month USD-LIBOR-BBA/May-20 May-15/1.294 106,400 156 1.3735/3 month USD-LIBOR-BBA/May-20 May-15/1.3735 53,200 120 1.266/3 month USD-LIBOR-BBA/May-20 May-15/1.266 53,200 67 1.802/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.802 53,200 58 Credit Suisse International 2.09125/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09125 53,000 440 2.09/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09 53,000 436 1.795/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.795 53,300 54 Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 25,450 961 2.655/3 month USD-LIBOR-BBA/May-45 May-15/2.655 13,300 836 1.84/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.84 39,900 86 1.76/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.76 39,900 47 Total purchased swap options outstanding (cost $8,338) PURCHASED OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Mar-16/$183.00 $4,758 $34,935 SPDR S&P rust (Put) Feb-16/183.00 4,747 31,566 SPDR S&P rust (Put) Jan-16/170.00 4,759 18,196 SPDR S&P rust (Put) Dec-15/180.00 4,697 23,518 SPDR S&P rust (Put) Nov-15/180.00 4,650 20,091 SPDR S&P rust (Put) Oct-15/162.00 4,452 7,422 Total purchased options outstanding (cost $184,437) SHORT-TERM INVESTMENTS (44.4%) (a) Principal amount/shares Value Federal Farm Credit Banks Funding Corporation unsec. discount notes with an effective yield of 0.16%, July 15, 2015 $500,000 $499,898 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.08%, April 15, 2015 700,000 699,978 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.13%, May 18, 2015 1,000,000 999,830 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.16%, July 22, 2015 850,000 849,815 Federal Home Loan Mortgage Corporation unsec. discount notes with effective yields ranging from 0.07% to 0.10%, April 15, 2015 1,650,000 1,649,945 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.14%, June 10, 2015 1,000,000 999,881 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.10%, May 1, 2015 400,000 399,967 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.10%, May 6, 2015 1,250,000 1,249,872 Federal National Mortgage Association with an effective yield of 0.09%, June 1, 2015 700,000 699,928 Putnam Short Term Investment Fund 0.09% (AFF) Shares 2,196,737 2,196,737 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 (SEG)(SEGCCS) $2,000,000 1,999,930 Total short-term investments (cost $12,244,929) TOTAL INVESTMENTS Total investments (cost $31,910,169) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $3,248,199) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/15/15 $15,146 $15,165 $(19) British Pound Buy 6/17/15 30,839 31,973 (1,134) Canadian Dollar Sell 4/15/15 23,289 24,978 1,689 Euro Sell 6/17/15 57,693 61,421 3,728 Norwegian Krone Buy 6/17/15 2,948 2,666 282 Barclays Bank PLC Australian Dollar Sell 4/15/15 2,436 3,073 637 Canadian Dollar Sell 4/15/15 44,444 47,753 3,309 Euro Sell 6/17/15 9,903 10,734 831 Japanese Yen Sell 5/20/15 51,994 53,031 1,037 Mexican Peso Buy 4/15/15 24,609 25,306 (697) New Zealand Dollar Buy 4/15/15 17,024 17,393 (369) Norwegian Krone Buy 6/17/15 13,715 13,770 (55) Singapore Dollar Sell 5/20/15 34,135 34,090 (45) Swedish Krona Buy 6/17/15 13,288 13,702 (414) Swiss Franc Sell 6/17/15 35,096 35,064 (32) Citibank, N.A. Australian Dollar Buy 4/15/15 13,852 14,495 (643) British Pound Buy 6/17/15 12,899 13,372 (473) Canadian Dollar Sell 4/15/15 52,733 53,142 409 Chilean Peso Buy 4/15/15 28,037 27,929 108 Danish Krone Sell 6/17/15 25,132 26,277 1,145 Euro Sell 6/17/15 37,135 38,776 1,641 Japanese Yen Sell 5/20/15 29,712 30,131 419 Mexican Peso Buy 4/15/15 25,139 24,907 232 New Zealand Dollar Sell 4/15/15 8,811 9,356 545 Norwegian Krone Buy 6/17/15 3,816 3,988 (172) Philippine Peso Buy 5/20/15 12,733 12,935 (202) Swiss Franc Sell 6/17/15 37,470 38,127 657 Credit Suisse International Australian Dollar Sell 4/15/15 9,361 10,242 881 British Pound Sell 6/17/15 39,438 39,811 373 Canadian Dollar Sell 4/15/15 55,497 56,895 1,398 Euro Sell 6/17/15 116,784 121,976 5,192 Indian Rupee Buy 5/20/15 47,959 48,210 (251) Japanese Yen Sell 5/20/15 46,518 47,451 933 New Zealand Dollar Buy 4/15/15 14,560 14,825 (265) Norwegian Krone Buy 6/17/15 1,425 1,489 (64) Swedish Krona Sell 6/17/15 13,009 13,411 402 Swiss Franc Sell 6/17/15 1,445 1,470 25 Deutsche Bank AG Australian Dollar Sell 4/15/15 381 215 (166) British Pound Sell 6/17/15 191,408 198,442 7,034 Canadian Dollar Sell 4/15/15 56,602 57,862 1,260 Euro Buy 6/17/15 29,385 29,498 (113) New Zealand Dollar Buy 4/15/15 17,397 16,691 706 Norwegian Krone Sell 6/17/15 20,926 21,867 941 Polish Zloty Sell 6/17/15 25,717 26,179 462 Swedish Krona Sell 6/17/15 25,285 26,074 789 Turkish Lira Sell 6/17/15 2,188 1,780 (408) Goldman Sachs International Australian Dollar Sell 4/15/15 45,816 47,936 2,120 British Pound Buy 6/17/15 29,208 30,283 (1,075) Canadian Dollar Sell 4/15/15 31,419 32,132 713 Euro Sell 6/17/15 47,360 49,458 2,098 Japanese Yen Sell 5/20/15 235,762 240,435 4,673 New Zealand Dollar Buy 4/15/15 11,946 12,199 (253) Norwegian Krone Sell 6/17/15 9,751 10,191 440 HSBC Bank USA, National Association Australian Dollar Sell 4/15/15 17,277 17,857 580 British Pound Buy 6/17/15 22,239 23,059 (820) Canadian Dollar Sell 4/15/15 51,467 54,677 3,210 Chinese Yuan (Onshore) Buy 5/20/15 27,175 27,279 (104) Euro Sell 6/17/15 22,927 22,973 46 New Taiwan Dollar Sell 5/20/15 27,405 27,126 (279) New Zealand Dollar Buy 4/15/15 24,416 24,929 (513) Swedish Krona Buy 6/17/15 9,521 9,820 (299) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/15/15 8,828 8,978 150 British Pound Buy 6/17/15 23,277 24,987 (1,710) Canadian Dollar Sell 4/15/15 35,919 36,931 1,012 Euro Sell 6/17/15 32,075 34,969 2,894 Indian Rupee Buy 5/20/15 33,434 33,651 (217) Japanese Yen Sell 5/20/15 66,393 67,972 1,579 Malaysian Ringgit Sell 5/20/15 1,210 1,604 394 Mexican Peso Buy 4/15/15 31,397 31,542 (145) New Zealand Dollar Sell 4/15/15 5,898 4,958 (940) Norwegian Krone Buy 6/17/15 4,324 4,242 82 Philippine Peso Buy 5/20/15 12,730 12,935 (205) Singapore Dollar Sell 5/20/15 31,951 32,286 335 South Korean Won Sell 5/20/15 26,982 26,901 (81) Swedish Krona Buy 6/17/15 9,975 10,876 (901) Swiss Franc Buy 6/17/15 20,334 20,359 (25) Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/15/15 8,448 10,215 1,767 British Pound Buy 6/17/15 10,971 10,793 178 Canadian Dollar Sell 4/15/15 34,419 36,230 1,811 Euro Sell 6/17/15 7,750 9,006 1,256 New Zealand Dollar Sell 4/15/15 3,733 3,371 (362) Norwegian Krone Sell 6/17/15 817 1,986 1,169 Singapore Dollar Sell 5/20/15 48,546 49,443 897 Swedish Krona Sell 6/17/15 1,081 208 (873) State Street Bank and Trust Co. Australian Dollar Sell 4/15/15 36,987 39,283 2,296 British Pound Buy 6/17/15 33,804 35,901 (2,097) Canadian Dollar Sell 4/15/15 53,760 54,953 1,193 Chilean Peso Buy 4/15/15 33 414 (381) Euro Sell 6/17/15 108 958 850 Hungarian Forint Buy 6/17/15 26,180 26,807 (627) Israeli Shekel Buy 4/15/15 53,201 54,415 (1,214) Israeli Shekel Sell 4/15/15 53,201 53,049 (152) Japanese Yen Sell 5/20/15 98,413 100,421 2,008 Malaysian Ringgit Buy 5/20/15 2,850 2,810 40 New Zealand Dollar Buy 4/15/15 8,213 7,487 726 Norwegian Krone Buy 6/17/15 1,338 1,398 (60) Singapore Dollar Sell 5/20/15 25,474 25,948 474 Swedish Krona Sell 6/17/15 12,381 12,760 379 Swiss Franc Sell 6/17/15 1,032 1,050 18 Turkish Lira Buy 6/17/15 50,854 52,096 (1,242) Turkish Lira Sell 6/17/15 51,609 51,804 195 UBS AG Chilean Peso Buy 4/15/15 33 422 (389) Euro Buy 6/17/15 10,979 11,416 (437) New Taiwan Dollar Sell 5/20/15 27,408 27,014 (394) Norwegian Krone Buy 6/17/15 13,306 12,128 1,178 Swedish Krona Buy 6/17/15 244 1,130 (886) WestPac Banking Corp. Australian Dollar Sell 4/15/15 2,664 2,808 144 British Pound Buy 6/17/15 42,700 44,269 (1,569) Canadian Dollar Sell 4/15/15 15,394 16,855 1,461 Euro Buy 6/17/15 15,392 16,076 (684) Japanese Yen Sell 5/20/15 45,033 45,334 301 New Zealand Dollar Buy 4/15/15 25,909 26,454 (545) Total FUTURES CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) FTSE 100 Index (Long) 1 $99,788 Jun-15 $(403) S&P 500 Index E-Mini (Short) 12 $1,236,480 Jun-15 1,088 S&P Mid Cap 400 Index E-Mini (Long) 5 759,900 Jun-15 20,790 Tokyo Price Index (Long) 2 257,389 Jun-15 5,995 U.S. Treasury Bond 30 yr (Long) 1 163,875 Jun-15 936 U.S. Treasury Note 2 yr (Short) 1 219,156 Jun-15 (455) U.S. Treasury Note 5 yr (Short) 9 1,081,898 Jun-15 (9,315) U.S. Treasury Note 10 yr (Long) 22 2,835,938 Jun-15 21,284 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/15 (premiums $48,118) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.916/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.916 $53,200 $— (1.9125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.9125 64,400 95 2.955/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.955 106,400 279 (2.04375)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.04375 64,400 355 1.66/3 month USD-LIBOR-BBA/Jul-20 Jul-15/1.66 64,400 558 Barclays Bank PLC 2.3775/3 month USD-LIBOR-BBA/May-25 May-15/2.3775 53,200 159 2.265/3 month USD-LIBOR-BBA/May-25 May-15/2.265 53,200 279 Citibank, N.A. 2.902/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.902 53,200 — (1.602)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.602 53,200 8 2.28/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.28 53,200 56 (1.932)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.932 32,200 68 2.205/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.205 53,200 114 (2.052)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.052 32,200 200 (1.481)/3 month USD-LIBOR-BBA/May-20 May-15/1.481 53,200 202 (2.223)/3 month USD-LIBOR-BBA/May-25 May-15/2.223 13,300 267 (1.509)/3 month USD-LIBOR-BBA/May-20 May-15/1.509 106,400 458 Credit Suisse International 2.895/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.895 53,300 — (1.80125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80125 53,000 24 (1.80)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80 53,000 24 (1.94)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94 53,000 120 (1.94125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94125 53,000 122 Goldman Sachs International (1.92)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.92 39,900 150 (2.35)/3 month USD-LIBOR-BBA/May-45 May-15/2.35 13,300 294 (2.5025)/3 month USD-LIBOR-BBA/May-45 May-15/2.5025 13,300 520 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 25,450 578 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 34,069 Total WRITTEN OPTIONS OUTSTANDING at 3/31/15 (premiums $8,453) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-15/$213.50 $11,345 $5,219 SPDR S&P rust (Call) Apr-15/212.00 2,362 1,106 SPDR S&P rust (Call) Apr-15/217.00 2,362 50 SPDR S&P rust (Call) Apr-15/211.50 2,300 403 SPDR S&P rust (Call) Apr-15/213.50 2,286 12 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International 1.955/3 month USD-LIBOR-BBA/Apr-25 (Purchased) Apr-15/1.955 $37,240 $(209) $(9) (2.155)/3 month USD-LIBOR-BBA/Apr-25 (Purchased) Apr-15/2.155 37,240 (209) (13) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 13,300 (326) 92 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 13,300 (338) 36 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 13,300 (354) (42) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 13,300 (372) (89) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 58,300 386 110 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 58,300 373 68 (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 58,300 336 (59) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 58,300 332 (111) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/15 (proceeds receivable $2,091,367) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2045 $2,000,000 4/14/15 $2,101,094 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $64,400 $579 2/19/25 3 month USD-LIBOR-BBA 1.9575% $302 64,400 (188) 2/19/25 2.1575% 3 month USD-LIBOR-BBA (1,107) 64,400 (342) 2/19/25 2.0575% 3 month USD-LIBOR-BBA (664) 50,900 147 1/6/25 2.28% 3 month USD-LIBOR-BBA (1,302) 50,900 630 1/6/25 2.53% 3 month USD-LIBOR-BBA (2,002) 81,000 (1) 1/9/25 3 month USD-LIBOR-BBA 2.07875% 773 34,800 34 1/16/25 3 month USD-LIBOR-BBA 2.12% 485 142,000 (1) 1/12/20 3 month USD-LIBOR-BBA 1.6457% 1,420 37,275 (3) 1/23/25 3 month USD-LIBOR-BBA 2.14% 532 74,900 (1) 1/22/25 3 month USD-LIBOR-BBA 2.09% 731 16,000 — 1/9/25 3 month USD-LIBOR-BBA 2.081% 156 215,000 (2) 1/9/20 1.62% 3 month USD-LIBOR-BBA (1,924) 214,605 (3) 1/14/25 3 month USD-LIBOR-BBA 2.10% 2,405 91,620 (1) 1/15/25 3 month USD-LIBOR-BBA 2.09% 936 34,800 — 1/22/25 3 month USD-LIBOR-BBA 2.095% 356 75,000 (1) 1/12/25 2.14412% 3 month USD-LIBOR-BBA (1,159) 142,000 (1) 1/12/20 3 month USD-LIBOR-BBA 1.65338% 1,473 75,000 (1) 1/12/25 2.1372% 3 month USD-LIBOR-BBA (1,111) 75,000 (1) 1/12/25 2.142% 3 month USD-LIBOR-BBA (1,144) 142,000 (1) 1/12/20 3 month USD-LIBOR-BBA 1.648% 1,436 75,000 (1) 1/12/25 2.14055% 3 month USD-LIBOR-BBA (1,134) 142,000 (1) 1/12/20 3 month USD-LIBOR-BBA 1.6464% 1,425 75,000 (1) 1/12/25 2.138% 3 month USD-LIBOR-BBA (1,116) 142,000 (1) 1/12/20 3 month USD-LIBOR-BBA 1.64084% 1,386 251,000 (1) 2/4/17 3 month USD-LIBOR-BBA 0.70502% (37) 103,000 (1) 2/4/20 1.3635% 3 month USD-LIBOR-BBA 518 129,000 (E) (3,613) 6/17/45 3 month USD-LIBOR-BBA 2.50% (1,214) 1,582,000 (E) 14,631 6/17/25 2.20% 3 month USD-LIBOR-BBA (2,231) 24,000 — 1/20/25 3 month USD-LIBOR-BBA 1.949% (78) 3,635,000 (48) 1/20/25 3 month USD-LIBOR-BBA 1.886% (33,041) 199,000 (2) 1/22/20 1.45125% 3 month USD-LIBOR-BBA 5 254,000 (3) 1/22/25 3 month USD-LIBOR-BBA 1.921% (1,511) 108,000 (4) 1/22/45 3 month USD-LIBOR-BBA 2.31125% (1,602) 264,000 (3) 1/22/25 3 month USD-LIBOR-BBA 1.92125% (1,564) 210,000 (2) 1/23/20 1.4975% 3 month USD-LIBOR-BBA (457) 31,000 — 1/26/20 1.517% 3 month USD-LIBOR-BBA (91) 7,000 — 1/26/45 3 month USD-LIBOR-BBA 2.384% 9 67,000 (1) 1/27/25 3 month USD-LIBOR-BBA 1.9625% (161) 67,000 (1) 1/27/25 3 month USD-LIBOR-BBA 1.963% (157) 220,000 (3) 1/27/25 3 month USD-LIBOR-BBA 1.95475% (686) 14,000 (E) — 2/2/46 3 month USD-LIBOR-BBA 2.335% (428) 171,000 (2) 2/3/25 3 month USD-LIBOR-BBA 1.791% (3,210) 503,000 (2) 2/4/17 3 month USD-LIBOR-BBA 0.707% (53) 206,000 (2) 2/4/20 1.366% 3 month USD-LIBOR-BBA 1,011 150,000 (1) 2/4/17 3 month USD-LIBOR-BBA 0.71% (7) 75,000 — 2/4/17 3 month USD-LIBOR-BBA 0.7065% (9) 89,000 (1) 2/6/25 1.9805% 3 month USD-LIBOR-BBA 119 89,000 (1) 2/6/25 1.98407% 3 month USD-LIBOR-BBA 89 113,000 4 2/6/17 3 month USD-LIBOR-BBA 0.776% 143 33,000 (17) 2/6/20 1.48% 3 month USD-LIBOR-BBA (35) 61,000 (70) 2/6/25 1.9575% 3 month USD-LIBOR-BBA 143 26,000 (78) 2/6/45 3 month USD-LIBOR-BBA 2.36% (201) 8,000 — 2/17/45 3 month USD-LIBOR-BBA 2.462% 140 8,000 — 2/17/45 3 month USD-LIBOR-BBA 2.46318% 140 4,500 — 2/19/25 2.12% 3 month USD-LIBOR-BBA (49) 354,000 (5) 2/27/25 2.1135% 3 month USD-LIBOR-BBA (3,424) 104,000 (4) 3/3/45 2.4925% 3 month USD-LIBOR-BBA (2,438) 723,000 (6) 3/3/20 3 month USD-LIBOR-BBA 1.65028% 5,307 492,000 (2) 3/3/17 3 month USD-LIBOR-BBA 0.8775% 1,199 234,000 (3) 3/3/25 2.124% 3 month USD-LIBOR-BBA (2,431) 104,000 (4) 3/3/45 2.4995% 3 month USD-LIBOR-BBA (2,602) 45,000 (1) 3/10/25 3 month USD-LIBOR-BBA 2.3175% 1,254 45,000 (1) 3/10/25 3 month USD-LIBOR-BBA 2.31774% 1,255 45,000 (1) 3/10/25 3 month USD-LIBOR-BBA 2.3355% 1,329 181,000 (2) 3/11/25 2.30733% 3 month USD-LIBOR-BBA (4,865) 220,000 (3) 3/16/25 3 month USD-LIBOR-BBA 2.169% 3,011 4,145,000 (E) 5,160 6/17/17 1.10% 3 month USD-LIBOR-BBA (7,960) 916,000 (E) 4,087 6/17/20 1.80% 3 month USD-LIBOR-BBA (3,746) 112,000 (1) 3/20/20 3 month USD-LIBOR-BBA 1.6905% 932 2,000 — 3/20/25 2.1195% 3 month USD-LIBOR-BBA (18) 2,000 — 3/20/25 3 month USD-LIBOR-BBA 2.133% 20 553,000 (2) 3/23/17 0.843% 3 month USD-LIBOR-BBA (612) 224,000 (2) 3/25/20 1.5485% 3 month USD-LIBOR-BBA (255) 132,000 (2) 3/26/25 3 month USD-LIBOR-BBA 1.964% (784) 264,000 (3) 3/26/25 3 month USD-LIBOR-BBA 1.96065% (1,650) 165,000 (2) 3/26/25 3 month USD-LIBOR-BBA 1.9665% (942) 331,000 (4) 3/26/25 3 month USD-LIBOR-BBA 1.96943% (1,797) 74,900 (1) 1/9/25 3 month USD-LIBOR-BBA 2.07% 654 12,900 26 2/19/25 3 month USD-LIBOR-BBA 2.15% 201 6,450 15 2/19/25 3 month USD-LIBOR-BBA 2.15% 102 Total $20,857 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $15,731 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(198) 15,731 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (198) baskets 37,971 — 10/19/15 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF4) of common stocks 315,002 units 970 — 10/19/15 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (217,229) Barclays Bank PLC $3,029 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (39) 103,662 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,306) 23,346 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (48) 15,085 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (31) 16,335 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 148 11,114 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 115 Citibank, N.A. 10,084 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (127) baskets 8 — 12/17/15 (3 month USD-LIBOR-BBA plus 42 bp) A basket (CGPUTQL2) of common stocks 678 baskets 8,143 — 11/10/15 3 month USD-LIBOR-BBA minus 0.50% A basket (CGPUTS33) of common stocks (13,720) units 176 — 12/17/15 3 month USD-LIBOR-BBA plus 15 bp Russell 1000 Total Return Index 1,788 units 9 — 12/17/15 3 month USD-LIBOR-BBA plus 15 bp Russell 1000 Total Return Index 91 units 1,562 — 3/18/16 3 month USD-LIBOR-BBA minus 0.15% MSCI Emerging Markets TR Net USD (12,884) Credit Suisse International $476,420 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 3,834 26,219 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (54) 26,826 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 278 23,377 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 242 121,757 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (252) 122,083 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,685) 36,010 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (497) 18,444 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (255) 43,037 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (594) 67,485 802 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (38) 77,754 1,300 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 295 58,682 523 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (253) Deutsche Bank AG baskets 9,029 — 5/13/15 (3 month USD-LIBOR-BBA plus 31 bp) A basket (DBCTPL7P) of common stocks (1,512) baskets 9,029 — 5/13/15 (3 month USD-LIBOR-BBA minus 45 bp) A basket (DBCTPS7P) of common stocks 3,338 Goldman Sachs International $7,068 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (90) 7,068 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (90) 3,367 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (46) 39,125 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (493) 28,273 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (361) 11,107 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (142) 40,335 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (508) 39,473 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 409 36,010 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (497) baskets 493 — 12/15/15 (1 month USD-LIBOR-BBA plus 90 bp) A basket (GSCBSAUD) of common stocks (39,953) baskets 27,371 — 10/2/15 (3 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPUR1) of common stocks 25,323 units 7,824 — 8/11/15 (0.45%) Goldman Sachs Volatility Carry US Scaled 3X Excess Return Strategy Index (3,287) JPMorgan Chase Bank N.A. $12,907 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (163) 39,932 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (503) 39,473 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 409 baskets 26,850 — 10/2/15 3 month USD-LIBOR-BBA minus 20 bp A basket (JPCMPTSH) of common stocks (12,406) shares 8,783 — 1/25/16 3 month USD-LIBOR-BBA minus 30 bp iShares MSCI Emerging Markets Index 5,681 UBS AG shares 1,459 — 3/9/16 (1 month USD-LIBOR-BBA plus 125 bp) GOLFZONYUWONHOLDINGS Co., Ltd. 64 units 2,586 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD 9,715 units 3,208 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD 12,052 Total $2,625 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $228 $4,000 5/11/63 300 bp $272 CMBX NA BBB- Index BBB-/P 247 4,000 5/11/63 300 bp 290 CMBX NA BBB- Index BBB-/P 121 2,000 5/11/63 300 bp 142 CMBX NA BBB- Index BBB-/P 68 1,000 5/11/63 300 bp 79 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 887 8,000 5/11/63 300 bp 974 Credit Suisse International CMBX NA BBB- Index BBB-/P 101 78,000 5/11/63 300 bp 950 CMBX NA BBB- Index BBB-/P 122 53,000 5/11/63 300 bp 698 CMBX NA BBB- Index BBB-/P 178 39,000 5/11/63 300 bp 602 CMBX NA BBB- Index BBB-/P 216 37,000 5/11/63 300 bp 619 CMBX NA BBB- Index BBB-/P (158) 37,000 5/11/63 300 bp 245 CMBX NA BBB- Index BBB-/P (16) 25,000 5/11/63 300 bp 256 CMBX NA BBB- Index BBB-/P 36 11,000 5/11/63 300 bp 156 CMBX NA BBB- Index BBB-/P 25 11,000 5/11/63 300 bp 145 CMBX NA BBB- Index BBB-/P 246 6,000 5/11/63 300 bp 312 CMBX NA BBB- Index BBB-/P 58 5,000 5/11/63 300 bp 112 CMBX NA BBB- Index BBB-/P 452 4,000 5/11/63 300 bp 495 CMBX NA BBB- Index BBB-/P 310 4,000 5/11/63 300 bp 353 CMBX NA BBB- Index BBB-/P 263 4,000 5/11/63 300 bp 307 CMBX NA BBB- Index BBB-/P 122 4,000 5/11/63 300 bp 165 CMBX NA BBB- Index — 88 8,000 5/11/63 (300 bp) 1 CMBX NA BBB- Index BBB-/P 950 39,000 1/17/47 300 bp 653 CMBX NA BBB- Index BBB-/P 437 41,000 1/17/47 300 bp 125 CMBX NA BBB- Index BBB-/P 1,065 43,000 1/17/47 300 bp 737 CMBX NA BBB- Index BBB-/P 584 43,000 1/17/47 300 bp 257 CMBX NA BBB- Index BBB-/P 1,149 47,000 1/17/47 300 bp 791 CMBX NA BBB- Index BBB-/P 2,940 75,000 1/17/47 300 bp 2,369 CMBX NA BBB- Index BBB-/P 1,868 79,000 1/17/47 300 bp 1,267 CMBX NA BB Index — 60 3,000 5/11/63 (500 bp) 13 CMBX NA BB Index — 132 5,000 5/11/63 (500 bp) 53 CMBX NA BB Index — 93 6,000 5/11/63 (500 bp) (2) CMBX NA BB Index — (55) 6,000 5/11/63 (500 bp) (149) CMBX NA BB Index — (33) 9,000 5/11/63 (500 bp) (175) CMBX NA BB Index — 54 10,000 5/11/63 (500 bp) (103) CMBX NA BB Index — (175) 10,000 5/11/63 (500 bp) (332) CMBX NA BB Index — (94) 18,000 5/11/63 (500 bp) (378) CMBX NA BB Index — (194) 10,000 5/11/63 (500 bp) (352) CMBX NA BBB- Index BBB-/P 2,447 100,000 5/11/63 300 bp 3,535 CMBX NA BBB- Index BBB-/P 4,689 44,000 5/11/63 300 bp 5,167 CMBX NA BBB- Index BBB-/P 472 25,000 5/11/63 300 bp 744 CMBX NA BBB- Index BBB-/P 541 25,000 5/11/63 300 bp 813 CMBX NA BBB- Index BBB-/P 16 12,000 5/11/63 300 bp 147 CMBX NA BBB- Index BBB-/P (181) 12,000 5/11/63 300 bp (50) CMBX NA BBB- Index BBB-/P (148) 12,000 5/11/63 300 bp (17) CMBX NA BBB- Index BBB-/P 37 8,000 5/11/63 300 bp 124 CMBX NA BBB- Index BBB-/P (80) 8,000 5/11/63 300 bp 7 CMBX NA BBB- Index BBB-/P 28 6,000 5/11/63 300 bp 93 CMBX NA BBB- Index BBB-/P 4 6,000 5/11/63 300 bp 69 CMBX NA BBB- Index BBB-/P (20) 6,000 5/11/63 300 bp 45 CMBX NA BBB- Index BBB-/P 36 6,000 5/11/63 300 bp 102 CMBX NA BBB- Index BBB-/P 4 6,000 5/11/63 300 bp 69 CMBX NA BBB- Index BBB-/P 21 6,000 5/11/63 300 bp 86 CMBX NA BBB- Index BBB-/P 60 5,000 5/11/63 300 bp 114 CMBX NA BBB- Index BBB-/P 50 5,000 5/11/63 300 bp 104 CMBX NA BBB- Index BBB-/P (47) 5,000 5/11/63 300 bp 8 CMBX NA BBB- Index BBB-/P (50) 5,000 5/11/63 300 bp 4 CMBX NA BBB- Index BBB-/P (17) 5,000 5/11/63 300 bp 38 CMBX NA BBB- Index BBB-/P (42) 5,000 5/11/63 300 bp 13 CMBX NA BBB- Index BBB-/P 13 5,000 5/11/63 300 bp 68 CMBX NA BBB- Index BBB-/P (17) 5,000 5/11/63 300 bp 38 CMBX NA BBB- Index BBB-/P 191 4,000 5/11/63 300 bp 235 CMBX NA BBB- Index BBB-/P 348 4,000 5/11/63 300 bp 392 CMBX NA BBB- Index BBB-/P (18) 3,000 5/11/63 300 bp 15 CMBX NA BBB- Index BBB-/P (29) 3,000 5/11/63 300 bp 4 CMBX NA BBB- Index BBB-/P 86 1,000 5/11/63 300 bp 97 Goldman Sachs International CMBX NA BBB- Index BBB-/P (183) 40,000 5/11/63 300 bp 253 CMBX NA BBB- Index BBB-/P 102 39,000 5/11/63 300 bp 526 CMBX NA BBB- Index BBB-/P (21) 3,000 5/11/63 300 bp 12 CMBX NA BBB- Index BBB-/P 209 21,000 1/17/47 300 bp 49 CMBX NA BBB- Index BBB-/P 1,699 63,000 1/17/47 300 bp 1,219 CMBX NA BB Index — 68 3,000 5/11/63 (500 bp) 21 CMBX NA BB Index — 5 4,000 5/11/63 (500 bp) (58) CMBX NA BB Index — 51 5,000 5/11/63 (500 bp) (28) CMBX NA BB Index — (53) 5,000 5/11/63 (500 bp) (133) CMBX NA BB Index — (58) 6,000 5/11/63 (500 bp) (152) CMBX NA BBB- Index BBB-/P 91 8,000 5/11/63 300 bp 178 CMBX NA BBB- Index BBB-/P (24) 6,000 5/11/63 300 bp 41 CMBX NA BBB- Index BBB-/P (40) 5,000 5/11/63 300 bp 14 CMBX NA BBB- Index BBB-/P 30 5,000 5/11/63 300 bp 84 CMBX NA BBB- Index BBB-/P (44) 5,000 5/11/63 300 bp 8 CMBX NA BBB- Index BBB-/P (50) 5,000 5/11/63 300 bp 4 CMBX NA BBB- Index BBB-/P (50) 5,000 5/11/63 300 bp 4 CMBX NA BBB- Index BBB-/P (33) 3,000 5/11/63 300 bp — CMBX NA BBB- Index BBB-/P (3) 1,000 5/11/63 300 bp 8 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $27,593,962. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $31,936,242, resulting in gross unrealized appreciation and depreciation of $1,172,920 and $383,707, respectively, or net unrealized appreciation of $789,213. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $185,026 $185,026 $18 $— Putnam Short Term Investment Fund* 4,564,958 2,133,120 4,501,341 1,011 2,196,737 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $8,689,329 to cover certain derivative contracts, and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $112,130 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $31,690 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $308,161 $267,413 $— Capital goods 427,899 57,127 — Communication services 118,804 101,981 — Conglomerates 90,503 244,176 — Consumer cyclicals 840,515 116,701 — Consumer staples 756,108 214,883 — Energy 353,731 79,642 — Financials 1,370,051 446,791 — Health care 855,932 46,254 — Technology 1,134,843 387,967 — Transportation 168,584 167,534 — Utilities and power 280,937 135,448 — Total common stocks — Commodity linked notes $— $1,556,021 $— Corporate bonds and notes — 9,544 — Foreign government and agency bonds and notes 173,250 Investment companies 1,347,562 — — Mortgage-backed securities — 2,730,533 — Purchased options outstanding — 135,728 — Purchased swap options outstanding — 8,104 — U.S. government and agency mortgage obligations — 5,219,610 — Warrants — 327,337 — Short-term investments 2,196,737 10,049,044 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $50,731 $— Futures contracts 39,920 — — Written options outstanding — (6,790) — Written swap options outstanding — (38,999) — Forward premium swap option contracts — (17) — TBA sale commitments — (2,101,094) — Interest rate swap contracts — (82,469) — Total return swap contracts — 67,378 — Credit default contracts — 3,596 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts	$8,693$5,097 Foreign exchange contracts	75,73225,001 Equity contracts	864,670308,184 Interest rate contracts	69,587175,881 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$28,000 Purchased swap option contracts (contract amount)$1,500,000 Written equity option contracts (contract amount)$22,000 Written swap option contracts (contract amount)$1,600,000 Futures contracts (number of contracts)70 Forward currency contracts (contract amount)$6,400,000 Centrally cleared interest rate swap contracts (notional)$16,800,000 OTC total return swap contracts (notional)$28,700,000 OTC credit default contracts (notional)$1,200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ — — 17,523 — 17,523 OTC Total return swap contracts*# 315,002 263 — 2,557 4,354 3,338 25,732 — 6,090 — — — 21,831 — 379,167 OTC Credit default contracts*# 119 87 — — 7,130 — 1,357 — 8,693 Futures contracts§ — 17,796 — 17,796 Forward currency contracts# 5,699 5,814 — 5,156 9,204 11,192 10,044 3,836 6,446 — 7,078 8,179 1,178 1,906 75,732 Forward premium swap option contracts# — 306 — 306 Purchased swap options# 1,821 923 — 2,500 930 — 1,930 — 8,104 Purchased options# — 20,091 — 115,637 — 135,728 Total Assets $322,641 $27,178 $17,523 $10,213 $21,618 $14,530 $39,063 $3,836 $128,479 $17,796 $7,078 $8,179 $23,009 $1,906 $643,049 Liabilities: Centrally cleared interest rate swap contracts§ — — 13,752 — 13,752 OTC Total return swap contracts*# 217,625 1,424 — 26,731 5,958 1,512 45,467 — 13,072 — 311,789 OTC Credit default contracts*# — 4,094 — 1,003 — 5,097 Futures contracts§ — 5,366 — 5,366 Forward currency contracts# 1,153 1,612 — 1,490 580 687 1,328 2,015 4,224 — 1,235 5,773 2,106 2,798 25,001 Forward premium swap option contracts# — 22 — 301 — 323 Written swap options# 1,287 438 — 1,373 290 — 1,542 — 34,069 — 38,999 Written options# — 50 — 1,118 — 5,622 — 6,790 Total Liabilities $220,065 $3,524 $13,752 $30,712 $10,922 $7,821 $49,362 $2,015 $51,666 $5,366 $1,235 $5,773 $2,106 $2,798 $407,117 Total Financial and Derivative Net Assets $102,576 $23,654 $3,771 $(20,499) $10,696 $6,709 $(10,299) $1,821 $76,813 $12,430 $5,843 $2,406 $20,903 $(892) $235,932 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— $20,903 $— Net amount $102,576 $23,654 $3,771 $(20,499) $10,696 $6,709 $(10,299) $1,821 $76,813 $12,430 $5,843 $2,406 $— $(892) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
